Citation Nr: 1117047	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1962 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

For the reason explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development of this matter is warranted.  

Since the issuance of the Statement of the Case (SOC), in September 2009, the Veteran has submitted a February 2010 private treatment record, and a May 2010 private physician's statement related to the issue on appeal.  He has not waived his right to have the RO consider those records in the first instance pursuant to 38 C.F.R. § 20.1304.  Under the circumstances, this matter must be returned to the RO for review of the additional records.  See 38 C.F.R. § 19.31.

Inasmuch as a remand is already required in this case due to the aforementioned procedural due process deficiency, the Board finds that the Veteran should also be requested to identify any treatment he has received for his service-connected bilateral hearing loss since the February 2010 audiological examination and that any such records he identifies should be requested.



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected bilateral hearing loss since February 2010.  After securing any necessary release, the RO/AMC should obtain those records not on file.

2. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3. The RO/AMC will then readjudicate the Veteran's claim in light of any additional evidence added to the records assembled for appellate review to include the February 2010 private treatment record and the May 2010 private physician's statement.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  The purpose of this remand is to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


